DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 10/26/2018. It is noted, however, that applicant has not filed a certified copy of the FR1801136 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tachibana (US 2010/0163106 A1).
Regarding claim 1, Tachibana discloses a semi-transparent thin-film photovoltaic device (thin film solar cell 12) (figures 1 and 2, and [0021-0049]) comprising: 
a plurality of active photovoltaic zones (shown in figure 1), having a surface S5
a transparent substrate (light-transmitting insulating substrate 1) (fig. 1 and [0023]); 
a front electrode (transparent conductive film 3) (fig. 1 and [0023]) formed of a transparent electroconductive material (such as SnO2, [0044]) arranged on the transparent substrate (1); 
an absorber (photoelectric conversion layer 3) (fig. 1 and [0023]) made up of one or more photoactive thin layers ([0044]); and 
a rear electrode (back-surface electrode layer 4) (fig. 1, [0023] and [0034]) formed of a stack of at least: a conductive metal layer (metal layer of back-surface rear electrode 4, [0034]) and a native metal oxide layer (conductive oxide layer of back-surface rear electrode 4, [0034]) having a nanometric thickness (rear electrode 4 has thickness of 500 nm or less as disclosed in [0035]), thus conductive oxide layer of back-surface rear electrode 4 must implicitly have a nanometric thickness); 
a plurality of transparent zones (separation lines 7) ([0047]) separating at least of the two active photovoltaic zones; and 
a metal reconnection layer (conductive tape 8 that includes metal particles) ([0048]) having a contact surface S (see fig. 2) to the rear electrode (see fig. 1 and 2).

    PNG
    media_image1.png
    685
    733
    media_image1.png
    Greyscale

Tachibana further discloses that the contact surface has a length of X, which is 3-8 mm, and a pitch Y, which is 70-150 mm ([0031]). Therefore, the distance between two metal reconnection layers (conductive tape 8) is between 62-147 nm.  Accordingly, surface S5 has a total length of 8x(length X + distance between two adjacent metal layers 8) (see [0031] and fig. 2, there are 8 metal layer 8), which is 8x(62-147 mm) or 496-1176 mm.  Therefore, the ratio Ra=S/S5 between the contact surface S of the metal reconnection layer and the surface S5 of an active photovoltaic zone is between 3/1176 to 8/496 or 0.25% to 1.61%, which is within the claimed range of 0.2%<Ra<2%.

Regarding claim 6, Tachibana further discloses that the contact surface S between the metal reconnection layer (8) and the rear electrode (4) is rectangular in shape (see figures 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tachibana (US 2010/0163106 A1) as applied to claim 1 above.
5 between the contact surface S of the metal reconnection layer and the surface S5 of an active photovoltaic zone is between 3/1176 to 8/496 or 0.25% to 1.61% (see above). Therefore, claimed range of 1.6%<Ra<2% overlaps with the disclosed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).

Claims 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana (US 2010/0163106 A1).
Regarding claim 7, Tachibana discloses a semi-transparent thin-film photovoltaic device (thin film solar cell 12) (figures 1 and 2, and [0021-0049]) comprising: 
a plurality of active photovoltaic zones (shown in figure 1), having a surface S5 (see figure 1 or 2) (see also annotated figure below), formed of: 
a transparent substrate (light-transmitting insulating substrate 1) (fig. 1 and [0023]); 
a front electrode (transparent conductive film 3) (fig. 1 and [0023]) formed of a transparent electroconductive material (such as SnO2, [0044]) arranged on the transparent substrate (1); 
an absorber (photoelectric conversion layer 3) (fig. 1 and [0023]) made up of one or more photoactive thin layers ([0044]); and 
a rear electrode (back-surface electrode layer 4) (fig. 1, [0023] and [0034]) formed of a stack of at least: a conductive metal layer (metal layer of back-surface rear electrode 4, [0034]) and a native metal oxide layer 
a plurality of transparent zones (separation lines 7) ([0047]) separating at least of the two active photovoltaic zones; and 
a metal reconnection layer (conductive tape 8 that includes metal particles) ([0048]) having a contact surface S (see fig. 2) to the rear electrode (see fig. 1 and 2).
Tachibana further discloses that the contact surface has a length of X, which is 3-8 mm, and a pitch Y, which is 70-150 mm ([0031]). Therefore, the distance between two metal reconnection layers (conductive tape 8) is between 62-147 nm.  Accordingly, surface S5 has a total length of 8x(length X + distance between two adjacent metal layers 8) (see [0031] and fig. 2, there are 8 metal layer 8), which is 8x(62-147 mm) or 496-1176 mm.  Therefore, the ratio Ra=S/S5 between the contact surface S of the metal reconnection layer and the surface S5 of an active photovoltaic zone is between 3/1176 to 8/496 or 0.25% to 1.61%.
Therefore, claimed range of 1.6%<Ra<2% overlaps with the disclosed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Regarding claim 10, Tachibana further discloses that the contact surface of the metal reconnection layer (8) includes a plurality of electrically interconnected patterns (grid pattern as shown in figures 1 and 2).
.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana (US 2010/0163106 A1) as applied to claims 1 and 7 above, and further in view of Eo et al. (US 2010/0212739 A1).
Regarding claims 3 and 8, Tachibana further discloses that the conductive metal layer (metal layer of back-surface rear electrode 4, [0034]) is made of aluminum (see example 2, [0060]), and further discloses that the native oxide layer (conductive oxide layer of back-surface rear electrode 4, [0034]) is made of conductive oxide such as ZnO ([0034] and [0046]).  However, Tachibana does not explicitly disclose the conductive oxide layer is made of alumina. 
Eo is directed to a photovoltaic device wherein transparent conductive oxide that forms rear electrode (140) includes ZnO-Al2O3 ([0042] and [0040]) such that the electrode has high electrical conductivity ([0040]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the ZnO-Al2O3 as taught by Eo to form the conductive or native oxide layer of Tachibana because of its high electrical conductivity, as shown by Eo.  It is further noted that an electrode with high electrical conductivity will increase the current collection efficiency. 
Thus, Tachibana as modified by Eo discloses the native oxide layer (conductive oxide layer of back-surface rear electrode 4, [0034]) includes Al2O3 as it is made of ZnO-Al2O3.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana (US 2010/0163106 A1) as applied to claims 1 and 7 above, and further in view of Feng et al. (US 2013/0084670 A1).
Regarding claims 4 and 9, Tachibana further discloses that the metal reconnection layer (conductive tape 8) includes metal ([0048]).  However, Tachibana does not explicitly disclose the metal reconnection layer (8) includes aluminum. 
Feng is directed to a photovoltaic device wherein conductive tape includes aluminum ([0050]).  Thus, Feng explicitly discloses aluminum is well-known conductive material that is used to form a conductive tape that can subsequently be used in a photovoltaic device.
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the aluminum as taught by Feng to form the conductive tape of Tachibana because selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721